DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, 5-7, and 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0070403 (“Pan”) in view of US 2011/0193225 (“Chen”), US 2009/0072391 (“Kolan”), US 2005/0104168 (“Choi”), and US 2002/0074641 (“Towle”).	3
B. Claims 3, 4, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Chen, Kolan, Choi, and Towle and further in view of US 2015/0179591 (“Tsai”).	15
III. Response to Arguments	24
Conclusion	25


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 2, 5-7, and 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0070403 (“Pan”) in view of US 2011/0193225 (“Chen”), US 2009/0072391 (“Kolan”), US 2005/0104168 (“Choi”), and US 2002/0074641 (“Towle”).
Claim 1 reads,
1. (Currently Amended) A method comprising:
[0] forming an insulating layer over a carrier;
[1a] forming a first redistribution layer over the insulating layer, 
[1b] the first redistribution layer comprising a contact pad, a conductive via, and a bond pad, 
[1c] wherein the contact pad is in physical contact with the conductive via, and
[1d] wherein the conductive via extends through the insulating layer;

[3a] after forming the conductive pillar over the contact pad, attaching a backside surface of an integrated circuit die to the bond pad using a solder joint, 
[3b] a width of the solder joint being greater than a width of the bond pad,
[3c] the backside of the integrated circuit die comprising a first seed layer, 
[4a] wherein attaching the backside of the integrated circuit die to the bond pad using the solder joint comprises: 
[4b] applying a solder paste on the first seed layer of the integrated circuit die, 
[4c] the solder paste continuously extending from a first edge of the first seed layer to a second edge of the first seed layer, 
[4d] the first edge of the first seed layer being opposite the second edge of the first seed layer;
[5a] after attaching the backside of the integrated circuit die to the bond pad, forming an encapsulant along a sidewall of the conductive pillar and a sidewall of the integrated circuit die, 
[5b] the encapsulant being in physical contact with a topmost surface and a sidewall of the contact pad,
[5c] a front-side surface of the integrated circuit die being substantially level with a topmost surface of the encapsulant and a topmost surface of the conductive pillar; and
[6] forming a second redistribution layer over the front-side surface of the integrated circuit die, the topmost surface of the encapsulant and the topmost surface of the conductive pillar.

With regard to claim 1, Pan discloses,
1. (Currently Amended) A method comprising:
[0] forming an insulating layer 104 over a carrier 100 [¶¶ 11-12; Figs. 1-2];
[1a] forming a first redistribution layer 106 over the first insulating layer 104 [¶¶ 13-17; Figs. 3-5], 
106 comprising a contact pad [portions of 106 contacting conductive pillars 110, as shown in Fig. 8], a conductive via [portion of 106 extending through insulating layer 104] … ;
[1c] wherein the contact pad is in physical contact with the conductive via [as shown in Fig. 8 and is consistent with the contact pad and conductive via in the Instant Application’s Fig. 22] and
[1d] wherein the conductive via extends through the insulating layer 104;
[2] forming a conductive pillar 110 over the contact pad [portions of 106 contacting conductive pillars 110, as shown in Fig. 8]  [¶ 20; Fig. 8];
[3a] after forming the conductive pillar 110 over the contact pad, attaching a backside surface of an integrated circuit die 114 to the … [carrier 100] … using a [die attached film 112] … [¶¶ 21-22; Fig. 9],
[3b]-[3c] … [not taught]…
[4a]-[4d] … [not taught] … 
[5a] after attaching the backside surface of the integrated circuit die 114 to the … [carrier 100] …, forming an encapsulant 120 along a sidewall of the conductive pillar 110 and a sidewall of the integrated circuit die 310 [¶ 23; Figs. 10-11], 
[5b] … [not taught] … 
[5c] a front-side surface of the integrated circuit die 114 being substantially level with a topmost surface of the encapsulant 120 and a topmost surface of the conductive pillar 110 [Fig. 11]; and
[6] forming a second redistribution layer 124 over the front-side surface of the integrated circuit die 114, the topmost surface of the encapsulant 120 and the topmost surface of the conductive pillar 110 [¶¶ 24-30; Figs. 13-15].
With regard to feature [5c] of claim 1, note that the Instant Application includes the top surface of the conductive bumps 501 and insulating layer 701 as the part of the integrated circuit (IC) die that is level with the top surface of the encapsulant 1701 (Instant Application: Figs. 10 and 18).  As such, Pan has been interpreted consistent with Fig. 18 of the Instant Application in this regard, showing conductive bumps 116 and insulating layer 118 forming the top surface after the CMP step (Pan: ¶¶ 22-23). 
This is all of the features of claim 1 taught in Pan.

With regard to features [1b], [3a], and [5a] of claim 1, Pan does not include a bond pad in the first redistribution layer (RDL) 106, as required by feature [1b] and therefore does not disclose attaching the backside of the IC die 114 to the bond pad using a solder joint as required by features [3a] and [5a].
Chen, like Pan, teaches a semiconductor package and its method of manufacture, wherein a first and second RDLs are formed above and below, respectively, the IC die 201, 202, said RDLs 10/20 and 106 and connected by a conductive pillars 106 running through the encapsulant surrounding the IC die 201, 202.  Also like Pan, Chen teaches that the RDL 10, 20 is formed on a carrier 100 and includes contact pads 20 to which conductive pillars 106 are formed.  Chen further teaches that the RDL 10, 20 includes a bond pad 10 to which the backside of the integrated circuit dies 201, 202 are attached using solder joints 103a, 103b (Chen: ¶¶ 28, 33; Fig. 8B).  The bond pad 10 serves as both a “grounding region” and a heat dissipation means (Chen: ¶ 33). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a bond pad in Pan’s RDL 106 (along with the contact pads) and to attach said IC die 114 to said bond pad using a solder joint, as taught by Chen, in order to form a grounding region and/or a heat dissipation means.  As such, Chen may be seen as an improvement to Pan in this regard.  (See MPEP 2143.)

With regard to feature [3b] of claim 1,
[3b] a width of the solder joint being greater than a width of the bond pad,
Chen further shows the material used to attach the backside of the IC die to its mounting surface is equal to the width of the IC die.  Because Chen shows that two IC dice 201, 202 are 10, Chen also does not teach the relative size of the solder joint 103a, 103b being wider than the bond pad 10 (Chen: ¶¶ 28, 33; Fig. 8B).  
Kolan, like each of Pan and Chen, teaches a semiconductor device package including an integrated circuit die 210 embedded in an encapsulant 215, wherein the backside of the integrated circuit die 210 is mounted to a bond pad 202 with an adhesive 218, which can be an electrically conductive adhesive (Kolan: Fig. 3; ¶¶ 31-32) of which the solder material 103a, 103b of Chen would be a member.  Kolan further teaches that the widths of either the die 210, alone, or both the die 210 and the adhesive 218 can be greater than the width of the bond pad 202 (Kolan: Figs. 2A and 3).   
Choi, like each of Pan, Chen, and Kolan, teaches a semiconductor device package including an integrated circuit die 830 embedded in an encapsulant 860a, 860b, wherein the backside of the integrated circuit die 830 is mounted to a bond pad 810a with an adhesive 218 (Choi: Figs. 13A-13A-13H; ¶¶ 140-148, especially ¶ 143).  Also like Chen, Choi teaches that the adhesive 820 is specifically solder (id.).  Choi further teaches that the width of the solder 820 (and the solder joint 820) is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen that is used in Pan to be of smaller width than both of the integrated circuit die 114 of Pan, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 
Moreover, there is no discussion in the Instant Specification about the widths of either of the integrated circuit die 901 and the solder joint 1601 relative to that of the bond pad 1501b.  The only statement in the Instant Specification directed to the width of the solder joint 1601 or the integrated circuit die 901 is that they are substantially the same: “a width of the solder joints 1601 is substantially same as a width of the integrated circuit dies 901” (Instant Specification: ¶ 42).  The width of the bond pad 1501b is not mentioned.  As such, it appears that Applicant has pulled this feature from the drawings.  However, paragraph [0005] of the Instant Specification (p. 2) states that, in the drawings, “various features are not drawn to scale”; therefore, the drawings do not necessarily provide evidence of the relative widths of the solder joint 1601 and the bond pad 1501b or their relevance to the Instant Invention.  Consequently, the width of either of the integrated circuit die 901 and the solder joint 1601 relative to the width of the bond pad 1501b cannot be viewed as a critical feature, which is further evidenced by the prior art of each of Kolan and Choi.

With regard to features [3c] and [4a]-[4d] of claim 1 and claim 2, Chen (and Choi) teaches that the conductive adhesive 103a, 103b can be solder, but does not discuss the details of its application and does not, therefore, teach either a seed layer on the backside surface of the integrated circuit die as required by feature [3c], [4a]-[4d] of claim 1 or the features of claim 2.
Towle, like Chen, teaches a method of using a solder joint 352 to attach a semiconductor die 314 to the bonding surface 312 of a carrier 302 (Towle: Figs. 25-29; ¶¶ 40-44).  Towle 352”, is made by (1) “first applying a wetting layer 334, such as a seed layer as known in the art, to the back surface of the wafer corresponding to the microelectronic die back surface 318.” (Towle: ¶ 41).  Then solder paste is printed on the backside surface of the integrated circuit die 314 to form the solder bumps 332 that become the solder joint 352 (id.; Towle Figs. 27-29).  Bear in mind that solder paste bumps may be applied only to the die or only to the bonding surface 312 of the carrier 302:  
Alternately, to save cost and simplify the process, either the first plurality of solder bumps 332 or the second plurality of solder bumps 338 may be eliminated, so that just the wetting layer [i.e. seed layer] and the patterned solder layer would be present on the corresponding surface.
(Towle: ¶ 42)  
The solder bumps 332 on the backside surface of the integrated circuit die 314 are then placed in contact with the bonding surface 312 of the carrier 302 --whether the bonding surface is taken to include the solder bumps 338 on the carrier or without the associated solder bumps 338 (id.) thereon (Towle: Fig. 28)-- and a reflow process is used to form the solder joint 352 between the seed layer and the bonding surface 312 of the carrier 302 (Towle: ¶ 44; Fig. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a seed layer on the backside surface of Pan’s integrated circuit die 114, said seed layer being of equal width to the backside surface as shown in Towle (i.e. seed layer 334 in Fig. 27), before applying the solder paste according to Chen or Towle because Towle teaches that it is known in the art to first form the seed layer across the entire backside surface of the IC die in order to function as a wetting layer for the application and reflow of the solder paste (Towle: ¶ 41, supra). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the solder of Chen or Towle as a paste, supra).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the solder paste deposited on the backside surface of the integrated circuit die of Pan/Chen in contact with the bond pad of the carrier of Pan/Chen and then reflow the solder paste to form the solder joint because reflowing is a required step in forming a solder joint from solder paste, as evidenced by Towle (Towle: ¶ 44, supra).
Finally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make said solder paste and subsequent solder joint being of substantially equal width to the backside of Pan’s IC die 114 because each of Pan, Chen, Kolan, and Choi teaches that the width of the attaching material, solder or otherwise, is the approximately the same width as that of the backside surface of the IC die even when said width is greater than the width of the bond pad, as further taught in each of Kolan and Choi.
Thus, Pan modified by Chen, Kolan, Choi, and Towle, as explained above, teaches each of features [3c] and [4a]-[4d] of claim 1 and claim 2, 
[3c] the backside of the integrated circuit die 114 [of Pan] comprising a first seed layer [as taught in Towle],
[4a] wherein attaching the backside of the integrated circuit die 114 to the bond pad [10 of Chen used in Pan] using the solder joint [103a, 103b of Chen used in Pan] comprises: 
[4b] applying a solder paste on the first seed layer [as taught in Towle] of the integrated circuit die 114 [of Pan], 
[4c] the solder paste continuously extending from a first edge of the first seed layer to a second edge of the first seed layer [of Towle on the backside of the die 114 of Pan, because the solder joints 103a, 103b taught in Chen extends across 201, 202 and because each of Pan, Chen, Kolan, and Choi teaches that the width of the attaching material, solder or otherwise, is the approximately the same width as that of the backside surface of the IC die], 
[4d] the first edge of the first seed layer being opposite the second edge of the first seed layer;
2. (Previously Presented) The method of claim 1, wherein attaching the backside surface of the integrated circuit die to the bond pad using the solder joint further comprises:
placing the integrated circuit die 114 [of Pan] over the bond pad [of Chen 310 used in Pan and sized to have a smaller width than each of the IC die and the attaching solder paste], the solder paste being in physical contact with the bond pad [as taught in Towle]; and
reflowing the solder paste to form the solder joint [as taught in Towle].

With regard to feature [5b] of claim 1,
[5b] the encapsulant being in physical contact with a topmost surface and a sidewall of the contact pad,
Pan does not disclose that the encapsulant 70 in physical contact with a topmost surface and a sidewall of the contact pad due to the presence of an additional insulating layer 108 (Pan: Figs. 6-7; ¶¶ 18-19).
Chen teaches that the contact pads 102b and bond pad 102a of the first RDL 102a, 102b do not include any additional, overlying additional insulating layer in order to allow contact of the backside surface of the IC die 201, 202 to the bond pad 102a used as the ground plane, which results in “the encapsulant 104 being in physical contact with a topmost surface and a sidewall of the contact pad 102b”, as required by feature [5b], as well as being in contact with the sidewall of the bond pad 102a.
Thus, in addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to omit the insulating layer 108 of Pan in order 114 of Pan to contact the bond pad of Chen, which would then result in the encapsulant 120 of Pan contacting the topmost surface and sidewall of the contact pad, i.e. the portions of the RDL 106 above insulating layer 104 to which the conductive pillars 110 are connected, as shown in Fig. 9 of Pan.
This is all of the features of claims 1 and 2.

With regard to claim 5, Pan further discloses, 
5. (Original) The method of claim 1, wherein the conductive pillar 110 electrically connects the contact pad of the first redistribution layer 106 to the second redistribution layer 124 [as shown in Fig. 15 of Pan].  

Claims 6 and 7 read, 
6. (Original) The method of claim 1, wherein a width of the bond pad is greater than a width of the contact pad.  
7. (Original) The method of claim 1, wherein the contact pad and the bond pad are electrically isolated from one another.
As stated above, Pan does not teach the bond pad and consequently does not teach the features of claims 6 and 7.
Chen teaches that the bond pad 10 on which the IC die is attached is wider that the contact pads 20 to which the conductive pillars 106 are attached and that said bond pad 10 and said contact pads 20 are electrically isolated from each other (Chen: Figs. 5, 6, and 8C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad of Chen that is used in Pan both wider than, and electrically isolated from, the contact pads, in order to make the area of the bond pad as large as possible to aid in the heat dissipation, as taught in Chen (supra). 


21. (Currently amended) A method comprising: 
[0] forming an insulating layer 104 over a carrier 100 [Pan: ¶¶ 11-12; Figs. 1-2];
[1] forming a contact pad  [portions of 106 contacting conductive pillars 110; Pan: ¶¶ 13-17; Figs. 3-5, 8]  and a bond pad  [i.e. bond pad 10 as taught by Chen, Fig. 8A, and formed in Pan (supra)]  over the insulating layer 104 and a conductive via [portion of 106 extending through insulating layer 104]  within the insulating layer 104;
[2] forming a conductive pillar 110 over the contact pad, the conductive pillar 100 being electrically coupled to the contact pad [Pan: ¶ 20; Fig. 8]; 
[3a] TSMP20171283USooPage 6 of 12after forming the conductive pillar 110 over the contact pad,
[3b] attaching a backside of an integrated circuit die 114 [of Pan] to the bond pad [bond pad 10 of Chen formed in Pan] using a solder joint [as taught in Chen], 
[3c] a width of the solder joint [of Chen used in Pan] being greater than a width of the bond pad [as taught by Kolan and Choi],
[3d] the integrated circuit die 114 [of Pan] having a connector 116 [Pan: ¶ 22, Fig. 9] on a front side [of the IC die 114]
[3e] and a seed layer on the backside [as taught in Towle, supra],
[3f] the front side of the integrated circuit die 114 being opposite to the backside of the integrated circuit die 310; and 
[4a] after attaching the backside of the integrated circuit die 114 to the bond pad, forming an encapsulant 120 around the conductive pillar 110 and around the integrated circuit die 114 [Pan: Figs. 10-11; ¶ 23], 
[4b] the encapsulant 120 [of Pan] being in physical contact with a sidewall of the bond pad [as taught in Chen (supra)], 
[5] a topmost surface of the connector 116 being substantially level with a topmost surface of the encapsulant 120 and a topmost surface of the conductive pillar 110  [Pan: Fig. 11].
With regard to features [1], [3b], and [3e] of claim 21, the reasons for finding the inclusion of the bond pad of Chen in Pan, as well as the associated attaching of the IC die 114 of Pan to the bond pad using a solder joint formed by first depositing a seed layer and then solder 114, as taught in Towle, are explained above under claim 1 and are incorporated here.  With regard to feature [3c] of claim 21, the reasons for finding the width of the solder joint to be greater than the width of the bond pad, as taught by Kolan and Choi, are explained above under feature [3b] claim 1 and are incorporated here.  Finally, the reason for having the encapsulant 120 being in physical contact with the sidewall of the bond pad are explained above under feature [5b] of claim 1 and are incorporated here. 
This is all of the features of claim 21.

With regard to claim 22, Pan further discloses,
22. (Previously presented) The method of claim 21, further comprising forming a redistribution layer 124 in physical contact with the connector 116 and the conductive pillar [Pan: ¶¶ 26-28; Figs. 14-15].  

With regard to claims 23-25, Pan in view of Chen and Towle teaches,
23. (Previously presented) The method of claim 21, wherein a portion of the encapsulant 120 [of Pan] extends along a sidewall of the contact pad [of Pan] and a sidewall of the bond pad [bond pad 10 of Chen formed in RDL layer 106 of Pan].
24. (Previously presented) The method of claim 21, wherein a portion of the encapsulant 120 extends along a sidewall of the solder joint [solder joint 103a, 103b of Chen used in Pan, as taught in Chen].  
25. (Previously presented) The method of claim 21, wherein the width of the solder joint 103a, 103b [of Chen used in Pan] is substantially same as a width of the integrated circuit die 114 [of Pan as taught in Chen].  
With regard to claims 23 and 24, because the bond pad 10 and solder joint 103a, 103b of Chen (used in Pan) is spaced from the contact pads, the encapsulant 120 of Pan would contact the sidewalls of the bond pad just as it contacts the sidewalls of the contact pad.  Chen also teaches that the encapsulant 104 contacts the sidewalls of each of the bond pad 10 and the contact pads 20 (Chen Fig. 5 and 8D). 
10 and solder joint 103a, 103b of Chen and Towle for the reasons explained under claim 1 (supra), would reasonably have the configuration shown in Chen and Towle wherein the solder joint 103a, 103b is the same width as the IC die 201, 202, as shown in Chen’s Fig. 8D.

Claim 27 reads,
27. (New) The method of claim 21, wherein a portion of the encapsulant extends below a topmost surface of the insulating layer.
As explained above under feature [5b] of claim 1, it is obvious to omit the insulating layer 108 of Pan in order to allow the backside surface of the IC die 114 of Pan to contact the IC die bond pad 10 of Chen used in Pan and formed along with Pan’s RDL 106, as taught in Chen.  Because the portions of the RDL 106 forming the contact pad and conductive via of Pan do not have the insulating layer 108 formed thereover, when the encapsulant 120 is formed, it would extend into the recess formed by the conductive via—just as insulating layer 108 extends into said recess, and just as shown in the Instant Application at Fig. 22—thereby making “the encapsulant 120 extend[] below a topmost surface of the insulating layer 104”, as required by claim 27. 

B. Claims 3, 4, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Chen, Kolan, Choi, and Towle and further in view of US 2015/0179591 (“Tsai”).
Claims 3 and 4 read, 
3. (Currently amended) The method of claim 1, wherein forming the first redistribution layer over the carrier comprises: 
[1] patterning the insulating layer;
after patterning the insulating layer forming a second seed layer over the insulating layer; 
[3] forming a first patterned mask over the second seed layer, the first patterned mask having a first opening and a second opening;  
[4] TSMP20171283USooPage 3 of 12depositing a first conductive material in the first opening and the second opening to form a first conductive feature in the first opening and a second conductive feature in the second opening; 
[5] removing the first patterned mask; and 
[6] removing exposed portions of the second seed layer, 
[7] wherein the first conductive feature and a first portion of the second seed layer under the first conductive feature form the conductive via and the contact pad, and
[8] wherein the second conductive feature and a second portion of the second seed layer under the second conductive feature forming form the bond pad.
4. (Previously presented) The method of claim 3, wherein forming the conductive pillar over the contact pad comprises: 
[1a] forming a second patterned mask 68 over the second seed layer 64, the first conductive feature and the second conductive feature, 
[1b] the second patterned mask having a third opening, the third opening exposing a portion of the first conductive feature, 
[1c] the second patterned mask covering TSMP20171283USooPage 3 of 10the second conductive feature; 
[2] depositing a second conductive material in the third opening to form the conductive pillar; and 
[3] removing the second patterned mask.
The prior art of Pan in view of Chen, Kolan, Choi, and Towle, as explained above, teaches each of the features of claim 1. 
With regard to claim 3, Pan in view of Chen, Kolan, Choi, and Towle further teaches,
3. (Currently amended) The method of claim 1, wherein forming the first redistribution layer 106 [of Pan] over the carrier 100 [of Pan] comprises: 
[1] patterning the insulating layer 104 [of Pan];
[2] after patterning the insulating layer 104 …

[7] wherein the first conductive feature … form[s] the conductive via [portion of RDL 106 extending through the insulating layer 104] and the contact pad [portion of 106 over 104 that is an extension of the conductive via and contacts the conductive pillar 110, as shown in Pan Fig. 8], and
[8] wherein the second conductive feature … form[s] the bond pad [i.e. bond pad 10 of Chen that is forming as part of Pan’s RDL 106, as taught in Chen].
4. (Previously presented) The method of claim 3, wherein forming the conductive pillar over the contact pad comprises: 
[1a] forming a second patterned mask [not shown] over the first conductive feature [i.e. over the conductive via portion of the RDL 106 of Pan] and the second conductive feature [i.e. over the IC-die bond pad portion of 106 of Pan/Chen], 
[1b] the second patterned mask having a third opening, the third opening exposing a portion of the first conductive feature [i.e. the contact pad portion of the RDL 106 where the conductive pillars 110 are formed by, e.g., “plating”, Pan: ¶ 20, Fig. 8], 
[1c] the second patterned mask covering TSMP20171283USooPage 3 of 10the second conductive feature [as evidenced by the fact that the conductive pillars 110 can only be plated at the contact pads, as shown in Fig. 8 of Pan]; 
[2] depositing a second conductive material 110 in the third opening to form the conductive pillar 110 [Pan: ¶ 20; Fig. 8]; and 
[3] removing the second patterned mask [inherent; Pan: ¶ 20; Fig. 8].
With regard to claim 4, while Pan does not show or discuss the use of a mask to form the conductive pillars 110 shown in Fig. 8.  Pan does state that the conductive pillars 110, e.g. Cu alloy and having a variety of shapes, can be formed by “plating” (Pan: ¶ 20).  Forming the pillars to have a specified columnar shape using a plating process inherently, necessarily, requires a patterned mask in which an opening having said specified columnar shape is formed, said opening subsequently filled by plating with said Cu alloy in order to form the column-shaped pillars.  
As evidence, plating is an anisotropic process that results in the metal taking on the shape of whatever surface(s) on which the plating is occurring.  Consequently, the columnar shape of 110 only on the contact pads portions of the RDL 106 and not in other locations in Pan by plating, inherently requires Pan the claimed “second patterned mask” over the RDL 106, with openings only formed where the Cu-alloy pillars 110 are formed, as shown in Fig. 8 of Pan.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Pan and Chen do not teach that the claimed process of making the RDL including the claimed “second seed layer” and the damascene process filling openings in the claimed “first patterned mask” as required in features [2]-[7] of claim 3 and thereby including said seed layer as part of the contact pads and bond pad as required by features [7] and [8].
Tsai, like Pan and Chen, teaches an IC package and it method of production including an IC die 36 embedded in encapsulant 38 and including a front side 34 RDL and a backside RDL 52 having at least contact pads connected to conductive pillars 50 (Tsai: Figs. 4A-4T).  Tsai teaches an alternative method of making an RDL layer which is effectively a damascene method where metal is filled into a patterned mask.  Tsai teaches the features of claims 3 and 4, as follows:
3. (Currently amended) The method of claim 1, wherein forming the first redistribution layer 52 over the carrier 62 [Tsai: ¶ 36] comprises: 
[1] patterning the insulating layer 40 [Tsai: Fig. 4B; ¶ 36];
[2] after patterning the insulating layer 40 forming a second seed layer 64 over the insulating layer 40 [Tsai: Fig. 4C; ¶ 36]; 
[3] forming a first patterned mask 66 over the second seed layer 64, the first patterned mask 66 having a first opening and a second opening [Tsai: Fig. 4D; ¶ 37];  
[4] TSMP20171283USooPage 3 of 12depositing a first conductive material 16 in the first opening and the second opening to form a first conductive feature 16 in the first opening and a second conductive feature 16 in the second opening [Tsai: Fig. 4E; ¶ 37]; 
66 [Tsai: Fig. 4F; ¶ 38]; and 
[6] removing exposed portions of the second seed layer 64 [Tsai: Fig. 4I; ¶ 39], 
[7] wherein the first conductive feature 16 and a first portion of the second seed layer 64 under the first conductive feature form the conductive via and the contact pad [Tsai: Fig. 4I], and
[8] wherein the second conductive feature 16 and a second portion of the second seed layer 64 under the second conductive feature forming form …[as second conductive feature] [Tsai: Fig. 4I].
4. (Previously presented) The method of claim 3, wherein forming the conductive pillar 50 over the contact pad 16 comprises: 
[1a] forming a second patterned mask 68 over the second seed layer 64, … the second conductive feature [e.g. 52 at the top surface of insulating layer 40 where the IC die 36 is subsequently attached in Figs. 4I-4J]  [Tsai: Fig. 4G; ¶ 38], 
[1b] the second patterned mask 68 having a third opening, the third opening exposing … the first conductive feature 16, 
[1c] the second patterned mask 68 covering TSMP20171283USooPage 3 of 10the second conductive feature [again,  52 at the top surface of insulating layer 40 where the IC die 36 is subsequently attached in Figs. 4I-4J]; 
[2] depositing a second conductive material 50 in the third opening to form the conductive pillar 50 [Tsai: Fig. 4H; ¶¶ 19, 39]; and 
[3] removing the second patterned mask 68 [Tsai: Fig. 4I].

With regard to claim 3, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in the method of Pan/Chen to form the RDL 106 including the contact pads and conductive vias of Pan and the IC-chip bond pad 10 of Chen using the process in Tsai because it is the substitution of one manner of forming a patterned metal layer with another patterned metal layer that Tsai teaches is a suitable alternative for forming an RDL over a carrier.  So done, all of the features of claim 3 are taught. 
With regard to claim 4, to the extent that Applicant may be able to provide proof the Pan does not inherently use a second patterned mask covering the portions of the RDL 106 other than 110 are plated (Pan: ¶ 20, supra), then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a second patterned mask covering the portions of the RDL 106 other than the portion forming the conductive pads on which the conductive pillars 110 are plated, as taught in Tsai, in order to form the conductive pillars of the shape, and only at the locations of the RDL 106 where the conductive pillars are shown to be formed by plating in Fig. 8 of Pan. 
This is all of the features of claim 4. 

With regard to claim 8, Pan in view of Chen, Kolan, Choi, Towle, and Tsai further teach,
8. (Currently Amended) A method comprising: 
[1] forming an insulating layer 104 over a carrier 100 [Pan: ¶¶ 11-12; Figs. 2-3]; 
[2] patterning the insulating layer 104 [Pan: Fig. 3; ¶ 13]; 
[3] after patterning the insulating layer 104, forming a first seed layer 64 [of Tsai using in Pan] over the insulating layer 104 [of Pan] [Tsai: Fig. 4C; ¶ 36];
[3a] forming a first patterned mask 66 [of Tsai using in Pan] over the first seed layer 64 [of Tsai used in Pan] [Tsai: Fig. 4D, ¶ 37], 
[3b] the first patterned mask 66 having a first opening  [for forming the contact pads/conductive via portion of the RDL 106 of Pan, as explained under claim 3] and a second opening  [for forming the IC-chip bonding pad 10 of Chen formed as part of the RDL 106 of Pan for the mounting the IC chip 114 of Pan, supra], the first opening and the second opening exposing the first seed layer 64 [of Tsai used in Pan/Chen] [Tsai: Fig. 4D, ¶ 37];
[4] depositing a first conductive material 106 [e.g. Cu, Al, Pan: Figs. 4-5, ¶ 15] in the first opening and the second opening  [to form the conductive via/contact pad portions of Pan’s RDL 106 and the bonding pad portion 10 of Chen including in the RDL 106 of Pan]  to form a first conductive feature  [conductive via/contact pad portions of Pan’s RDL 106]  in the first opening and a second conductive feature  [the bond pad 10 of Chen formed with the RDL 106 of Pan]  in the second opening;
[5] removing the first patterned mask 66 [of Tsai used in Pan]  [Tsai: Fig. 4F; ¶ 38];
68 [of Tsai used in Pan] over [each of] the first seed layer 64 [of Tsai used in Pan], the first conductive feature [conductive via/contact pad portions of Pan’s RDL 106] and the second conductive feature [the bond pad 10 taught by Chen formed included in the RDL 106 of Pan]  [Tsai: Fig. 4G; ¶ 38], 
[6b] the second patterned mask 68 having a third opening, the third opening exposing a portion of the first conductive feature [where the Cu-alloy pillars 110 of Pan are formed; Pan: Fig. 8. as explained above under claim as inherent in Pan or obvious over Pan in view of Tsai],
[7] depositing a second conductive material in the third opening to form a conductive pillar 110 in the third opening [110 of Pan, e.g. the Cu alloy of Pan: ¶ 20; similarly 50 in Tsai: Fig. 4H; ¶¶ 19, 39];
[8] removing the second patterned mask 68 to expose a sidewall and a topmost surface of the first conductive feature [conductive via/contact pad portions of Pan’s RDL 106] and a sidewall and a topmost surface of the second conductive feature [the IC-chip bond pad 10 of Chen formed along with the RDL 106 of Pan]; 
[9] removing exposed portion of the first seed layer 64 [of Tsai used in Pan]  [Tsai: Fig. 4I; ¶ 39]; 
[10] depositing a second seed layer [of Towle] along a backside of an integrated circuit die 114 [of Pan, as taught by Towle, supra] ; and 
[11a] attaching the second seed layer of the integrated circuit die 114 to the second conductive feature [bond pad 10 of Chen used in Pan] using a solder joint [103a, 103b of Chen and Towle, supra],
[11b] a width of the solder joint being greater than a width of the second conductive feature [as taught by Kolan and Choi, supra],
[12a] wherein attaching the second seed layer [of Towle] of the integrated circuit die 114 [of Pan] to the second conductive feature [the bond pad 10 of Chen formed from the RDL 106 in Pan] using the solder joint [103a, 103b of Chen used in Pan] comprises:
[12b] applying a solder paste on the second seed layer [of Towle] of the integrated circuit die 114 [of Pan] [as taught in Towle, supra], 
[12c] wherein the solder paste completely covers a surface of the second seed layer facing the second conductive feature [the bond pad 10 of Chen used in Pan].
With regard to features [10] and [11a] of claim 8, the reason for attaching the IC die 114 of Pan using a solder joint, as taught in Chen (supra) is obvious for the reasons indicated above 114 of Pan before printing the solder paste thereon is obvious for the reasons indicated above under claim 1, again, because the seed layer functions as a wetting layer to the solder, as taught in Towle. 
With regard to feature [11b] of claim 8, the reason for making the width of the solder joint the same size as the IC die and greater than the width of the bond pad (i.e. the claimed “second conductive feature”), as taught in Kolan and Choi, is explained above under feature [3b] of claim 1, said explanation is incorporated here.
With regard to feature [12c] of claim 8, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form each of the second seed layer and the solder paste of Towle across the entire back surface of the integrated circuit die 114 in Pan because (1) Towle teaches that the seed layer for the solder paste is of equal width to the backside surface, as shown in Towle (i.e. seed layer 334 in Fig. 27), and (2) each of Pan, Chen, Kolan, and Choi teaches that the width of the attaching material, solder or otherwise, is the approximately the same width as that of the backside surface of the IC die, even when said width is greater than the width of the bond pad, as further taught in each of Kolan and Choi (supra).
 This is all of the features of claim 8.

With regard to claims 9-11, Pan further discloses,
9. (Original) The method of claim 8, further comprising forming an encapsulant 120 along a sidewall of the conductive pillar 110 and a sidewall of the integrated circuit die 114, a front-side surface of the integrated circuit die 114 being substantially level with a topmost surface of the encapsulant 120 and a topmost surface of the conductive pillar 110 [Pan: Figs. 10-11; ¶ 23].
124 over the front-side surface of the integrated circuit die 114, the topmost surface of the encapsulant 120 and the topmost surface of the conductive pillar 110 [Pan: ¶¶ 24-28; Figs. 13-15].
11. (Original) The method of claim 10, wherein the conductive pillar 110 electrically couples the redistribution layer 124 to the first conductive feature [the contact pad portion of the RDL 106; Pan: Figs. 8, 15].

With regard to claims 12 and 13, Pan in view of Chen, Towle, and Tsai further teaches,
12. (Previously presented) The method of claim 8, wherein attaching the second seed layer [of Towle, supra] of the integrated circuit die 114 [of Pan] to the second conductive feature [the bond pad 10 of Chen formed as part of the RDL 106 of Pan] using the solder joint [of Chen and Towle] further comprises:
placing the integrated circuit die 114 [of Pan] over the second conductive feature [the bond pad 10 of Chen formed as part of the RDL 106 of Pan], the solder paste being in physical contact with the second conductive feature [as taught in Towle, supra]; and 
reflowing the solder paste to form the solder joint [as taught in Towle, supra].
13. (Previously presented) The method of claim 12, wherein applying the solder paste on the second seed layer of the integrated circuit die 114 [of Pan] comprises printing the solder paste on the backside surface of the integrated circuit die 114 [of Pan].
As stated above, Chen discloses that the conductive adhesive 103a, 103b can be a solder joint for connecting the backside surface of the IC die 114 of Pan to the bonding pad of Chen formed on Pan’s insulating layer 104 but does not provide the details of its application and does not, therefore, teach the features of claims 12 and 13.
As also stated above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a seed layer on the backside surface of Pan’s integrated circuit die 114 before applying the solder paste according to Chen or Towle, because Towle teaches that it is known in the art to first form the seed layer covering the entire back surface of the IC die (i.e. seed layer 334 in Fig. 27 of Towle) in order to function as a wetting layer for the application and reflow of the solder paste (Towle: ¶ 41, supra). 
supra).
Finally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the solder paste deposited on the backside surface of the integrated circuit die of Pan/Chen in contact with the bond pad of the carrier of Pan/Chen and then reflow the solder paste to form the solder joint because reflowing is a required step in forming a solder joint from solder paste, as evidenced by Towle (Towle: ¶ 44, supra).
This is all of the features of claims 12 and 13.

With regard to claim 14, Pan in view of Chen and Tsai further teach,
14. (Currently amended) The method of claim 8, wherein the first conductive feature [conductive via/contact pad portions of Pan’s RDL 106]  and the second conductive feature  [the bond pad 10 of Chen formed as part of the RDL 106 of Pan]  are electrically isolated from one another after removing the exposed portion of the first seed layer 64 [of Tsai used in Pan] [as taught in Tsai and Chen].

III. Response to Arguments
Applicant’s arguments filed 03/29/2021 have been fully considered but they are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814